989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John T. KELLY, Petitioner-Appellant,v.DIRECTOR OF THE VIRGINIA DEPARTMENT OF CORRECTIONS,Respondent-Appellee.
No. 92-6942.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 8, 1993Decided:  March 12, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-91-1288-AM)
John T. Kelly, Appellant Pro Se.
Richard Bain Smith, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
John T. Kelly appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kelly v. Director of Virginia Dep't of Corr., No. CA-911288-AM (E.D. Va.  Aug. 18, 1992).  We deny Kelly's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED